Citation Nr: 1034348	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected overuse 
syndrome of the right and left feet.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a higher initial evaluation for overuse 
syndrome of the right foot, currently assigned a 10 percent 
disability evaluation.

5.  Entitlement to a higher initial evaluation for overuse 
syndrome of the left foot, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1993 
and from February 1993 to October 2000.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2006 and April 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  The April 2006 rating decision 
denied service connection for a right shoulder disorder, a 
bilateral knee disorder, and tinnitus.  The April 2008 rating 
decision granted service connection for overuse syndrome of the 
right and left feet and assigned separate 10 percent disability 
evaluations effective from May 4, 2005.  The Veteran appealed 
those decisions to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for further 
development in July 2009, and the case has since been returned to 
the Board for appellate review.

A hearing was held on August 14, 2009, in White River Junction, 
Vermont, before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also observes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
bilateral hearing loss.  However, the Veteran did not submit a 
substantive appeal for this particular issue following the 
issuance of the June 2008 statement of the case.  In fact, she 
indicated in her September 2005 VA Form 9 that she was only 
appealing the issues of entitlement to service connection for a 
right shoulder disorder and for tinnitus, as well as the 
evaluation of her bilateral foot disorder. See 38 C.F.R. § 
20.202.  Accordingly, the issue of entitlement to service 
connection for bilateral hearing loss no longer remains in 
appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To allow for consideration of additional 
evidence by the agency of original jurisdiction, to obtain the 
Veteran's complete service treatment records, to obtain medical 
opinions, and to issue a statement of the case.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Initially, the Board notes that the Veteran's service treatment 
records appear to be incomplete.  The Veteran served on active 
duty in the Air Force from July 1984 to January 1993 and in the 
Army from February 1993 to October 2000.  She also testified at 
her August 2009 hearing that she had subsequent service in the 
National Guard beginning in August 2005.  However, the evidence 
associated with the claims file only includes service treatment 
records dated from August 1983 to December 1992 and from February 
2000 to August 2000.  

The Board notes that the RO did request the Veteran's complete 
service treatment records.  However, the National Personnel 
Records Center (NPRC) indicated in May 2006 that her medical 
records were not retired there.  In May 2007, the RO made a 
formal finding on the unavailability of service records dated 
from January 1993 to October 2000.  However, at that time, the RO 
was unaware of the Veteran's service in the National Guard, as 
noted in an e-mail from a military records specialist.  The VA 
Adjudication Procedure Manual indicates that the records may not 
be where they are supposed to be because of delays in forwarding 
records from one point to another.  It is also possible that the 
records might never have left the separation center or treating 
facility or that the records might be in the Veteran's 
possession. See VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iii.  Thus, the Board notes that the requests for 
the Veteran's service treatment records may have been 
unsuccessful due to the delay of records migration between the 
Air Force, the Army, the National Guard, the Records Management 
Center (RMC), and NPRC.  Therefore, the RO should make an 
additional attempt to obtain and associate with the claims file 
the Veteran's complete service treatment records.

In addition, the Board notes that the Veteran was afforded a VA 
examination in June 2008 in connection with her claim for service 
connection for a bilateral knee disorder.  The examiner diagnosed 
the Veteran with patellofemoral syndrome of the right knee, but 
found the Veteran's left knee to be normal upon examination.  The 
Board does note that the Veteran was previously diagnosed with 
bilateral patellofemoral syndrome by a January 2006 VA general 
medical examiner.  Nevertheless, the June 2008 VA examiner opined 
that it was less likely than not that the Veteran's bilateral 
knee pain was caused by or a result of her service-connected 
bilateral foot disability.  She explained that the Veteran's gait 
was normal and that there was no mechanism identified by which 
the overuse syndrome of the feet could have caused patellofemoral 
syndrome of the right knee.  She also reiterated that the 
Veteran's left knee was normal.  

The Veteran and her representative argued at the August 2009 
hearing that direct service connection should also be considered 
because she received treatment for her knees in service.  Her 
service treatment records do show that she sustained trauma to 
her right knee in August 1985 when she was involved in a 
motorcycle accident and that she later sought treatment for right 
knee pain in August 2000.  However, the evidence of record does 
not include a medical opinion addressing whether the Veteran may 
have a knee disorder related to her symptomatology in service.  
Therefore, the Board finds that an additional medical opinion is 
necessary for the purpose of determining the nature and etiology 
of any bilateral knee disorder that may be present.

In addition, the Veteran was afforded a VA examination in January 
2006 in connection with her claim for tinnitus.  The examiner 
diagnosed the Veteran with tinnitus, but stated that the etiology 
of the disorder was unclear.  The Board notes that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim. 
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009). 

The Board does note that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss 
and tinnitus.  In that letter, the Director of the VA 
Compensation and Pension Service observed that sensorineural 
hearing loss is the most common cause of tinnitus, but commented 
that the etiology of tinnitus often cannot be identified.  Other 
known causes were listed, including Meniere's disease, a head 
injury, hypertension, medications, and dental disorders.  It was 
noted that delayed-onset tinnitus must also be considered.  In 
this case, the January 2006 VA examiner did not provide a medical 
opinion as to the likely etiology of the Veteran's current 
tinnitus.  Instead, she merely stated that the cause was unclear 
and did not provide any rationale for that statement.  It would 
have been helpful had the examiner brought her expertise to bare 
in this manner regarding medically known or theoretical causes of 
tinnitus or described how tinnitus which results from acoustic 
trauma generally presents or develops in most cases, as 
distinguished from how tinnitus develops from other causes, in 
determining the likelihood that current tinnitus was caused by 
noise exposure or acoustic trauma in service as opposed to some 
other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's tinnitus.

The Board further observes that additional evidence has been 
received, namely service treatment records dated from February 
2000 to August 2000, which were not previously considered by the 
RO.  A supplemental statement of the case (SSOC) was not issued, 
and the Veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional evidence 
must be referred to the RO for review and preparation of a SSOC, 
if a grant of the benefit sought is not made.

Lastly, the Board notes that an April 2008 rating decision 
granted service connection for overuse syndrome of the right and 
left feet and assigned separate 10 percent disability evaluations 
effective from May 4, 2005.  The Veteran submitted a VA Form 9 in 
which she indicated that was appealing the evaluation of her 
bilateral foot disorder.  To date, however, the RO has not issued 
a statement of the case (SOC) in response to what can be 
construed as the Veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand. 
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

Indeed, the Board specifically remanded the case in July 2009 for 
the issuance of a SOC with respect to the issues of entitlement 
to a higher initial evaluation for overuse syndrome of the right 
and left feet.  The Court has held "that a remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, 
compliance with the terms of the remand is necessary prior to 
further appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  The purpose of the remand 
with respect to the issues of entitlement to a higher initial 
evaluation is to give the RO an opportunity to cure this defect.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should contact the national 
Personnel Records Center (NPRC), the 
Records Management Center (RMC), the 
appellant's National Guard unit, and any 
other appropriate location, to request the 
complete service treatment records of the 
Veteran.  The search should be conducted 
using the appellant's current and former 
last names.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO/AMC 
should continue efforts to locate such 
records until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be notified 
of any action to be taken.

2.  After completing the development in the 
preceding paragraph, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of any bilateral knee 
disorder that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.  

It should be noted that the Veteran did 
seek treatment for her right knee in 
service in 1985 and 2000 and that she has 
been assessed as having bilateral 
patellofemoral syndrome during the course 
of her current appeal.  The Veteran is 
contending that she currently has a 
bilateral knee disorder that is directly 
related to service, and in the alternative, 
that the disorder was caused or aggravated 
by her service-connected overuse syndrome 
of the right and left feet.

The examiner should identify all current 
right and left knee disorders.  For each 
disorder identified, the examiner should 
opine whether it is at least as likely as 
not that the disorder is causally or 
etiologically related to the Veteran's 
symptomatology in service or is otherwise 
related to her military service.  If the 
disorder is not directly related to 
service, the examiner should comment as to 
whether it is at least as likely as not 
that that the disorder is either caused by 
or permanently aggravated by the Veteran's 
service- connected bilateral foot 
disability.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The RO should refer the Veteran's 
claims folder to the January 2006 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any tinnitus that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.

The Veteran has contended that she had 
noise exposure in service.  It should be 
noted that she is competent to attest to 
factual matters of which she had first-hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current tinnitus is causally or 
etiologically related to her military 
service, including noise exposure.  In so 
doing, the examiner should discuss 
medically known or theoretical causes of 
tinnitus and describe how tinnitus which 
results from noise exposure generally 
presents or develops in most cases, as 
distinguished from how tinnitus develops 
from other causes, in determining the 
likelihood that current tinnitus was caused 
by noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

6.  The RO should issue a statement of the 
case addressing the issues of entitlement 
to a higher initial evaluation for overuse 
of syndrome of the right and left feet.  
The statement of the case should include a 
discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
Veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the Veteran that the 
claims file will not be returned to the 
Board for appellate consideration of these 
issues following the issuance of the 
statement of the case unless she perfects 
her appeal.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


